U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number:000-26971 TRIMOL GROUP, INC. (Name of small business issuer in its charter) DELAWARE 13-3859706 (State of Incorporation) (IRS EMPLOYER ID NO.) 1, SUITE 4200, NEW YORK, NY, 10020 Address of principal offices) Registrant’s Telephone Number: (212) 554-4394 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Title of Each Class Name of each Exchange on which listed Common Stock, par value $0.01 per share OTC Bulletin Board Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if disclosure of delinquent files pursuant to Item 405 of Regulation S-K (Sec. 229/405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act), Yes o No x Issuer’s revenues for fiscal year ended December 31, 2009 were $0. The aggregate market value of the voting common equity held by non-affiliates of the Registrant was approximately $102,000 as of June 30, 2009 computed on the basis of a closing price of $0.0051 per share on such date of the Registrant’s common stock as reported on the National Association of Securities Dealers, Inc.’s Over the Counter Bulletin Board. The number of shares outstanding of the Registrant’s common stock, as of March 31, 2010 was 100,472,328. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filler, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the Registrant is an accelerated filer as defined in Rule 12b-2 of the Securities Exchange Act of 1934.Yes oNo x Transitional Small Business Disclosure Format (check one): Yesx No o TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1 A RISK FACTORS 5 ITEM 2. DESCRIPTION OF PROPERTY 9 ITEM 3. LEGAL PROCEEDINGS 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 10 ITEM 6. MANAGEMENT’S DISCUSSION ANDANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 11 ITEM 7. FINANCIAL STATEMENTS 13 Report of the Independent Auditors Consolidated Balance Sheet Consolidated Statement of Operations Consolidated Statement of Changes in Shareholders’ Deficiency Consolidated Statement of Cash Flows Notes to Consolidated Financial Statements ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 8-A CONTROLS AND PROCEDURES 25 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16 (a) OF THE EXCHANGE ACT 27 ITEM 10. EXECUTIVE COMPENSATION 28 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 31 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 33 ITEM 13. PRINCIPAL ACCOUNTANT FEES AND SERVICES 33 ITEM 14. EXHIBITS 33 2 Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS General We were incorporated on May 6, 1953 under the laws of the State of Delaware. Although we are seeking business opportunities, during 2009 and 2008, we had limited operations and generated no revenue.We are not currently engaged in any business operations, or any activities that generate revenue. Prior operations in the past five years consisted of the activities of our wholly owned subsidiary, Intercomsoft Limited, as more detailed below. Intercomsoft Limited Beginning in 1998 and through April 2006, we operated our wholly-owned subsidiary, Intercomsoft Limited, a non-resident Irish company. Intercomsoft was established to provide computerized photo identification and database management systems for use in the production of secure essential government identification documents such as passports, drivers’ licenses, national identification documents and other forms of essential personal identification. Although it pursued other opportunities, Intercomsoft’s only customer since inception was the Government of the Republic of Moldova, pursuant to a Contract on Leasing Equipment and Licensing Technology (the “Supply Agreement”) awarded to Intercomsoft in April 1996 by the Ministry of Economics, Republic of Moldova, to provide a National Register of Population and a National Passport System, which expired by its terms on April 29, 2006 and was not renewed. Under the terms of the Supply Agreement, Intercomsoft supplied all of the equipment, technology, software, materials and consumables utilized by the Government of Moldova for the production of all national passports, drivers’, licenses, vehicle permits, identification cards and other government authorized identification documents used in the Republic of Moldova. On or about February 11, 2006, we received notice from the Government of the Republic of Moldova that it did not intend to renew the Supply Agreement which, unless renewed, expired by its terms on April 29, 2006.We believe that such notice of non-renewal may not have been sent timely under the applicable provisions of the Supply Agreement and are currently contesting the claimed non-renewal of such Agreement.(See Item 3 - Legal Proceedings). However, inasmuch as our only current source of revenue was derived from Intercomsoft’s activities under the Supply Agreement, the Company has not generated any revenue since April 2006. This event has had a material adverse effect on Intercomsoft as well as on us. 3 Table of Contents Aluminum-Air Fuel Cell Technology In January 2001 we acquired an exclusive worldwide license to a mechanically rechargeable aluminum-air fuel cell technology solely for use with portable consumer electronic devices, all rights and title to a certain technology relating to aluminum-air fuel cells and the design and know how to a converter designed and developed by Aluminum-Power, Inc. (“Aluminum Power”), our majority shareholder at that time, an entity beneficially owned and controlled by our Chairman of the Board. Through the second quarter of 2003 we engaged in research, development and marketing efforts in connection of the aluminum-air fuel cell technology and actively sought strategic business partners to commercialize it.However, our efforts were not commercially successful and we discontinued development of the technology as of the second quarter of 2003. On May 30, 2008 we entered into a termination agreement (the “Termination Agreement”) with Aluminum Power terminating the Technology Acquisition Agreement and the Research and Development Agreement entered into by us and Aluminum Power in 2001. In consideration of the Termination Agreement, Royal HTM Group, Inc., whose sole shareholder is our Chairman of the Board, cancelled $400,000 of our indebtedness to it. Subsequently, we entered into an amendment to the Termination Agreement dated as of July 9, 2008 (the “Amendment”).Pursuant to the terms of the Amendment, Aluminum Power transferred to us 21,000,000 shares of our common stock owned by it as further consideration in connection with the Termination Agreement.Such shares were to be utilized by us solely in connection with certain acquisitions. The Amendment provided that in the event that we did not conclude any of such acquisitions by December 31, 2008, Aluminum Power had the right to require us to reconvey the 21,000,000 shares to it for a purchase price of $1,000.Further amendments to the Termination Agreement extended the reconveyance date to September 22, 2010.The reconveyance right (“Call Right”) was assignable under the Termination Agreement, as amended. On March 12, 2010, we received a notice from Royal HTM Group Inc., wherein it advised the Company that on March 4, 2010, Aluminum Power had assigned to Royal HTM Group the Call Right granted to it under the Amendment.On March 12, 2010 Royal HTM Group exercised the Call Right and requested that we issue to it the 21,000,000 shares, which we did on March 15, 2010. Pursuant to the issuance of such shares, Royal HTM Group owns 69,275,000 shares of our common stock. Our Employees We currently do not have any full time employees. However, we do have a number of individuals and entities that provide services to us on a consulting or advisory basis. Transfer Agent The transfer agent and registrar for our common stock is Interstate Transfer Company, 6084 South 900 East, Suite 101, Salt Lake City, Utah 84121. 4 Table of Contents ITEM 1A. RISK FACTORS You should carefully review and consider the following risks, as well as all other information contained in this Annual Report or incorporated herein by reference, including our consolidated financial statements and the notes to those statements, before you decide to purchase any shares of our common stock. The following risks and uncertainties are not the only ones facing us. Additional risks and uncertainties of which we are currently unaware or which we believe are not material could also nevertheless materially adversely affect our business, financial condition, results of operations, or cash flows. In any case, the value of the shares of our common stock could decline and you could lose all or a portion of your investment in such shares. To the extent any of the information contained in this Annual Report constitutes forward-looking statements or information, the risk factors set forth below must be considered cautionary statements identifying important factors that could cause our actual results for various financial reporting periods to differ materially from those expressed in any forward-looking statements made by or on our behalf and could materially adversely affect our financial condition, results of operations or cash flows. See also, “Statement Regarding Forward-Looking Statements” in Item 6. Risks Related to Our Current Financial Condition We have no current source of revenue. We did not generate any revenue for the year ended December 31, 2009 nor did we generate any revenue in the year ended December 31, 2008. We have no current business activities that generate revenue. Although the Company is currently exploring opportunities, it is not currently engaged in any business activities that generate revenue. Our liabilities significantly exceed our assets. As of December 31, 2009 our liabilities exceeded our assets by approximately $4.6 million.These circumstances, among others, raise substantial doubt about our ability to continue as a going concern The loss of our executive officers or key personnel would adversely affect our business. We have substantially discontinued our operations, with the exception of limited administrative activities. Our ability to restructure the business will be dependent on the services of our executive officers and certain key personnel. If we are unable to compensate our existing or future executives we may lack the required leadership to restructure our business Risks Related to our Securities and Capital Structure We are not in compliance with rules requiring the adoption of certain corporate governance measures. This may result in shareholders having limited protections against interested director transactions, conflicts of interest and similar matters. 5 Table of Contents The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the SEC and The NASDAQ Stock Market as a result of Sarbanes-Oxley requires the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets. We are not in compliance with the requirement relating to the adoption of a corporate Code of Ethics, we are not in compliance with the requirement relating to the establishment of an audit committee consisting of all independent Board members. We have not established a Compensation Committee. We are not yet in compliance with requirements relating to the distribution to stockholders of annual and interim reports, solicitation of proxies, the holding of stockholders meetings, quorum requirements for such meetings and the rights of stockholders to vote on certain matters. Furthermore, until we comply with such corporate governance measures, the absence of such standards of corporate governance may leave our shareholders without protections against interested director transactions, conflicts of interest and similar matters. Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act could have a material adverse effect on our business and operating results. In addition, current and potential stockholders could lose confidence in our financial reporting, which could have a material adverse effect on our stock price. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we cannot provide reliable financial reports or prevent fraud, our operating results could be harmed. We are required to document and test our internal control procedures in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act, which requires increased control over financial reporting requirements, including annual management assessments of the effectiveness of such internal controls and a report by our independent registered public accounting firm addressing these assessments. If we fail to maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Failure to maintain an effective internal control environment could also cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. We do not intend to pay any dividends on our common stock in the foreseeable future. We currently intend to retain all future earnings, if any, to finance our business activities and do not anticipate paying any cash dividends on our common stock in the foreseeable future. The limited public trading market may cause volatility in the price of our common stock. Our common stock is currently traded on the Over the Counter Bulletin Board (“OTCBB”) under the symbol TMOL. The quotation of our common stock on the OTCBB does not assure that a meaningful, consistent and liquid trading market currently exists, and in recent years such market has experienced extreme price and volume fluctuations that have particularly affected the market prices of many smaller companies like ours. Our common stock is thus subject to this volatility. Sales of substantial amounts of our common stock, or the perception that such sales might occur, could adversely affect prevailing market prices of our common stock. 6 Table of Contents During 2009, the shares of our common stock traded on the OTCBB at prices ranging from a low of $0.0005 to a high of $0.02 and in 2008 traded from a low of $0.001 per share to a high of $0.02 per share. The market price of the shares of our common stock, like the securities of many other over-the-counter publicly traded companies, may be highly volatile. Factors such as sales of large numbers of shares of our common stock by existing stockholders and general market and economic conditions may have a significant effect on the market price of our common stock. In addition, U.S. stock markets have experienced extreme price and volume fluctuations in the past. This volatility has significantly affected the market prices of securities of many companies, for reasons frequently unrelated or disproportionate to the operating performance of the specific companies. These broad market fluctuations may adversely affect the market price of our common stock. The OTCBB is an inter-dealer, over-the-counter market that provides significantly less liquidity than NASDAQ, and quotes for stocks included on the OTCBB are not listed in the financial sections of newspapers, as are those for the NASDAQ Stock Market. The trading price of our common stock may fluctuate significantly in response to various general economic and market conditions which may have a material or adverse effect on the market price of our common stock. Trading in our common stock over the last 12 months has been limited, so investors may not be able to sell as many of their shares as they want at prevailing prices. Shares of our common stock are traded on the OTCBB.Limited trading in our common stock may make it difficult for investors who purchase shares of our common stock to sell such shares in the public market at any given time at prevailing prices. Also, the sale of a large block of our common stock could depress the market price of our common stock to a greater degree than a company that typically has a higher volume of trading of its securities. We cannot predict whether an active market for our common stock will develop in the future. In the absence of an active trading market: · Investors may have difficulty buying and selling or obtaining market quotations; · Market visibility for our common stock may be limited; and · Lack of visibility for our common stock may have a depressive effect on its market price. Penny stock regulations may impose certain restrictions on marketability of our securities The Securities and Exchange Commission (the “Commission”) has adopted regulations which generally define a “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. As a result, our common stock is subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the Commission relating to the penny stock market. The broker-dealer must also disclose the commission payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Consequently, the “penny stock” rules may restrict the ability of broker-dealers to sell our securities and may affect the ability of investors to sell our securities in the secondary market and the price at which such purchasers can sell any such securities. 7 Table of Contents Shareholders should be aware that, according to the Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “Boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Purchasers of penny stocks may have certain legal remedies available to them in the event the obligations of the broker-dealer from whom the penny stock was purchased violates or fails to comply with the above obligations or in the event that other state or federal securities laws are violated in connection with the purchase and sale of such securities. Such rights include the right to rescind the purchase of such securities and recover the purchase price paid for them. Shares eligible for future sale may adversely affect the market From time to time, certain of our shareholders may be eligible to sell all or some of their shares of our common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144, subject to certain limitations. Of the 79,472,328 shares of our common stock issued and outstanding as of December 31, 2009, all shares have been issued for more than six months and are eligible for sale in compliance with Rule 144(k). In general, pursuant to Rule 144, a stockholder (or stockholders whose shares are aggregated) who has satisfied a six-month holding period may, under certain circumstances, sell within any three-month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale.Rule 144 also permits, under certain circumstances, the sale of securities, without any limitation, by a non-affiliate of the Company that has satisfied a six-month holding period. Any substantial sale of our common stock pursuant to Rule 144 may have an adverse effect on the market price of our publicly traded securities. 8 Table of Contents ITEM 2. DESCRIPTION OF PROPERTY We maintain our office at 1221 Avenue of the Americas, Suite 4200, New York, New York 10020, on a month-to-month tenancy. ITEM 3. LEGAL PROCEEDINGS On September 18, 2006, Intercomsoft commenced an action before the International Chamber of Commerce (the “ICC”), International Court of Arbitration, in Geneva, Switzerland against the Ministry of Economics of the Republic of Moldova and the Government of the Republic of Moldova (the “Moldovan Defendants”) seeking damages of approximately $41 million for breach of contract and an injunction prohibiting Moldova from producing further essential government documents in accordance with the terms of the Supply Agreement. Although Intercomsoft performed all of its obligations and responsibilities under the Supply Agreement during its ten year term without objection by the Moldovan Defendants, the Moldova Defendants nevertheless interposed counterclaims against Intercomsoft in amounts totaling $30 million. Intercomsoft has denied any wrongdoing and contested the counterclaims. The Moldovan Defendants contested the action and objected to the ICC’s jurisdiction to hear the arbitration. Hearings were held before an ICC Arbitral Tribunal in Switzerland on the jurisdictional issue. By Final Award of the ICC dated July 30, 2008, the Arbitral Tribunal declined jurisdiction over the arbitration. In addition, the Final Award also assessed costs and fees against Intercomsoft in the amount of $635,000. The Final Award relates to costs and fees of the arbitration over jurisdiction of the ICC only and is not a determination on the merits of the action. On March 25, 2009, Intercomsoft filed a request in the court of first instance in Geneva Switzerland for the appointment of an arbitration tribunal. On October 21, 2009, the Swiss court issued a default judgment in Intercomsoft’s favor.Intercomsoft nominated an arbitrator in accordance with the default judgment, however, the Moldovan Defendants failed to nominate an arbitrator within the requisite time frame.The Swiss court will nominate a second arbitrator for the Moldovan Defendants. In addition, the Moldovan Defendants commenced a proceeding in Moldova before the International Commercial Court of Arbitration attached to the Chamber of Commerce and Industry of the Republic of Moldova, claiming that it is the proper body to administer any arbitration between the parties. The claims asserted in the current action pending before the Swiss courts are the same claims asserted by the Moldovan Defendants in the ICC arbitration.Intercomsoft has objected to the jurisdiction of the Moldovan Arbitration Court. On October 7, 2009, the Moldovan Defendants requested a suspension of the proceedings before the Moldovan Arbitration Court for a period of not less than four months based on difficulties they claim to have encountered retaining new counsel and the reorganization of the Moldovan government.At the Tribunal’s direction, the parties submitted their respective positions on the request to suspend the proceedings and consideration of settlement, which submissions were complete by November 13, 2009.On December 11, 2009, the Tribunal suspended the proceedings for a period of three months.The Tribunal has not yet resumed the proceedings. 9 Table of Contents Given the anticipated continued expenses relating to the prosecution by Intercomsoft of its claims against the Government of Moldova in the pending lawsuit in the Swiss Courts, and the related Moldovan arbitration proceeding, we are exploring a potential sale of Intercomsoft.There can be no assurance that we will consummate any such sale or if so, what the terms will be of any such transaction.In addition, there can be no assurance as to the outcome of such arbitration proceedings and actions. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted during the fiscal year covered by this Annual Report to a vote of security holders, through the solicitation of proxies or otherwise. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted and traded on a limited and sporadic basis on the Over the Counter Bulletin Board (“OTCBB”) under the trading symbol TMOL.The limited and sporadic trading does not constitute, nor should it be considered, an established public trading market for our common stock.The following table sets forth the high and low closing bid prices for our common stock for the periods indicated, as reported by the OTCBB.Such quotations reflect inter-dealer prices, without real mark-ups, mark-downs or commissions, and may not necessarily represent actual transactions. We had 414 stockholders of record as of December 31, 2009. Year 2009 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year 2008 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ 10 Table of Contents We have not declared any cash dividends on our common stock for the last two fiscal years and do not anticipate declaring any in the near future.There are no restrictions that limit our ability to pay dividends, other than those generally imposed by applicable state law.The future payment of dividends, if any, on our common stock is within the sole discretion of the Board of Directors and will depend, in part, on our earnings, capital requirements, financial condition, and other relevant factors, as determined by the Board. There was no issuance or sales of our securities during year 2009 or 2008. During the fiscal year ended December 31, 2009 and 2008, there were no options issued, exercised or cancelled pursuant to the 2001 Omnibus Plan, as amended. As of December 31, 2009, 1,000,000 options were issued and outstanding under the 2001 Omnibus Plan, as amended, and 3,000,000 options which were issued outside of such Plan were issued and outstanding. There were no options issued or exercised during the year 2009.As of the date of the filing of this Report, all of such options expired and were not renewed. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following management’s discussion and analysis of financial condition and results of operations should be read in conjunction with our financial statements and notes thereto contained elsewhere in this report. Results of Operations General The Company did not engage in any business operations that generated revenue in year 2009 or 2008. Comparison of Year Ended December 31, 2009 to Year Ended December 31, 2008 During the year ended December 31, 2009 and December 31, 2008 we generated no revenue. Total expenses for the year ended December 21, 2009 were $694,000 all of which were general corporate and administrative expenses and in 2008 were $1,652,000 which consisted of $662,000 from Intercomsoft and $990,000 of general corporate and administrative expenses.The reduction of general corporate and administrative expenses in 2009 resulted from reduced corporate overhead. The significant non-recurring expense of Intercomsoft in year 2008 was the result of the assessment of costs and fees against it in the amount of $635,000 in connection with a legal action (See Legal Proceedings). We had a net loss from operations in 2009 of $694,000 and a net loss of in 2008 of approximately $1,652,000. 11 Table of Contents Liquidity & Capital Resources We have no operations that generate revenue, and have had no revenues since April 2006.With the expiration and non-renewal of Intercomsoft’s Supply Agreement in April 2006, our sole source of revenue ended. Our sole source of funding since such date has been loans and advances from our Chairman of the Board and Royal HTM Group, Inc., our majority shareholder, whose sole shareholder is our Chairman of the Board.We will need to pursue future business opportunities in order to sustain continued operations. Forward Looking Statements Certain statements contained in this Annual Report, including, without limitation, statements containing the words “believes,” “anticipates,” “estimates,” “expects,” “projections,” and words of similar import, constitute “forward-looking statements.”You should not place undue reliance on these forward-looking statements.Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including risks faced by us which are described in this Report and the other documents we file with the Securities and Exchange Commission (“SEC”). Available Information Reports Filed with the Securities and Exchange Commission We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and, in accordance therewith, file reports, proxy and information statements and other information with the SEC. All reports filed by us with the SEC are available free of charge via EDGAR through the SEC web site at www.sec.gov.In addition, the public may read and copy materials we file with the SEC at the public reference facilities maintained by the SEC at its public reference room located at treet, N.E. Washington, D.C. 20549.We will also provide copies of such material to investors upon written request. No person has been authorized to give any information or to make any representation other than as contained or incorporated by reference in this Annual Report and, if given or made, such information or representation must not be relied upon as having been authorized by us. 12 Table of Contents ITEM 7 FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Trimol Group, Inc. We have audited the accompanying consolidated balance sheets of Trimol Group, Inc. and its subsidiary (the “Company") as of December 31, 2009 and 2008 and the related consolidated statements of operations, changes in shareholders' deficiency and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting, accordingly we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has not generated any revenue since April 2006 and, as shown on the accompanying balance sheet, the Company’s liabilities exceeded its assets by $4,621,000. These circumstances, among others, raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008 and the results of its operations and cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Paritz & Company, P.A. PARITZ & COMPANY, P.A. Dated:March 25, 2010 Certified Public Accountants Hackensack, New Jersey 13 Table of Contents TRIMOL GROUP, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, ASSETS Current assets: Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES Current liabilities: Related parties $ $ Accrued expenses TOTAL LIABILITIES SHAREHOLDERS’ DEFICIENCY ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIENCY $ $ The accompanying notes are an integral part of the financial statements. 14 Table of Contents TRIMOL GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS YEAR ENDED DECEMBER 31, REVENUES $
